NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



CHAUNKA DAVIS, DOC #D45902,               )
                                          )
             Appellant,                   )
                                          )
v.                                        )
                                          )      Case No. 2D17-1521
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed June 6, 2018.

Appeal from the Circuit Court for
Hillsborough County; Christopher C.
Sabella, Judge.

Howard L. Dimmig, II, Public Defender,
and Nicholas Martino, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney
General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT and LUCAS, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.